          Case 3:19-cv-00715-AVC Document 13 Filed 08/23/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



LAYLA SLEEP, INC.                                 :     Civil Action No. 3:19-cv-00715-JCH
                                                  :
                       Plaintiff,                 :
                                                  :
              v.                                  :
                                                  :
                                                  :
                                                  :
DIRECT SUPPLY, INC.,                              :
                                                  :     AUGUST 23, 2019
                       Defendant.                 :



                        DEFENDANT’S ANSWER TO COMPLAINT

        Defendant Direct Supply, Inc. (“Direct Supply”) hereby answers the complaint filed by

Plaintiff Layla Sleep, Inc. (“Layla”) as set forth below.


                                            PARTIES

   1.      Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

   2.      Admitted.


                                    NATURE OF THE ACTION

   3.      Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.


                                    JURISDICTION AND VENUE

   4.      Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.
                                                  1
          Case 3:19-cv-00715-AVC Document 13 Filed 08/23/19 Page 2 of 7




   5.      Direct Supply admits that this Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §1331 and U.S.C. §1338(a).

   6.      Direct Supply admits to that this Court has personal jurisdiction over the Direct

Supply in this action.

   7.      Direct Supply admits that venue is proper in this District and denies the remainder of

the allegation.


                                      BACKGROUND FACTS

   8.      Direct Supply incorporates by reference its answers to the preceding paragraphs 1-7.

   9.      Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

   10.     Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

   11.     Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

   12.     Direct Supply states that the marketing image speaks for itself, however Direct

Supply lacks knowledge or information sufficient to form a belief as to admit or deny the

allegation and therefore denies it.

   13.      Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

   14.     Direct Supply admits that Rose is prior art.

   15.     Direct Supply denies Layla’s characterization of Rose. Rose speaks for itself.

   16.     Direct Supply denies Layla’s characterization of the documents. The documents

speak for themselves.


                                                  2
         Case 3:19-cv-00715-AVC Document 13 Filed 08/23/19 Page 3 of 7




   17.     Admitted.

   18.     Admitted.

   19.     Admitted.

   20.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   21.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   22.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   23.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   24.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   25.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   26.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   27.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   28.     Denied.

   29.     Denied.




                                                3
      Case 3:19-cv-00715-AVC Document 13 Filed 08/23/19 Page 4 of 7




                                   COUNT 1
             Declaratory Judgment of Non-Infringement of ‘591 Patent



30.    Direct Supply incorporates by reference its answers to paragraph 1-29.

31.    Denied.

32.    Admitted.

33.    Denied.

34.    Denied.

35.    Denied.

36.    Denied.

37.    Denied.


                                   COUNT II
             Declaratory Judgment of Non-Infringement of ‘591 Patent

38.    Direct Supply incorporates by reference its answers to paragraph 1-37.

39.    Denied.

40.    Denied.

41.    Denied.

42.    Denied.

43.    Denied.

44.    Denied.


                                  COUNT III
              Declaratory Judgment of Unenforceability of ‘591 Patent

45.    Direct Supply incorporates by reference its answers to paragraph 1-44


                                           4
          Case 3:19-cv-00715-AVC Document 13 Filed 08/23/19 Page 5 of 7




   46.     Denied.

   47.     Denied.

   48.     Denied.

   49.     Denied.

   50.     Admitted.

   51.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   52.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   53.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   54.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   55.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   56.     Denied.

   57.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   58.     Direct Supply lacks knowledge or information sufficient to form a belief as to admit

or deny the allegation and therefore denies it.

   59.     Direct Supply denies the characterization of the document and states that the

document speaks for itself.

   60.     Denied.



                                                  5
            Case 3:19-cv-00715-AVC Document 13 Filed 08/23/19 Page 6 of 7




    61.      Denied.

    62.      Denied.


                                             RELIEF

          WHEREFORE, Direct Supply respectfully requests that this Court enter judgement in its

favor and against Layla and grant the following relief:

    A. Dismissing all of Layla’s claims;

    B. Deny Layla’s claim that it has not infringed any claims of the ‘591 patent;

    C. Deny Layla’s claim that the claims of the ‘591 patent are invalid;

    D. Deny Layla’s claim that the claims of the ‘591 patent are unenforceable;

    E. Awarding Direct Supply the reasonable attorneys’ fees and costs of this action; and

    F. Granting such other and further relief as the Court deems appropriate.


                                         JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Direct Supply hereby demands trial by

jury on all causes so triable.



Dated: August 23, 2018                        Respectfully submitted,


                                              /s/ John L. Cordani, Jr.
                                              John L. Cordani, Jr. (ct28833)
                                              Robinson & Cole LLP
                                              280 Trumbull Street
                                              Hartford, CT 06103
                                              Phone: 860-275-8200
                                              Fax: 860-275-8299
                                              jcordani@rc.com

                                              Counsel for Direct Supply, Inc.



                                                 6
         Case 3:19-cv-00715-AVC Document 13 Filed 08/23/19 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

via e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing though the Court’s CM/ECF System.




                                                      /s/ John L. Cordani, Jr.

                                                      John L. Cordani




                                                 7
